      Case 2:21-cv-00617-DWL Document 17-3 Filed 07/14/21 Page 1 of 5




 1                           UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF ARIZONA
 3   State of Arizona,
 4            Plaintiff,                         Case No: 2:21-cv-00617-DWL
 5          v.

 6   Alejandro Mayorkas in his official        DECLARATION OF MARK NAPIER
     capacity as Secretary of Homeland
 7   Security; United States Department of
 8   Homeland Security; Troy Miller in his
     official capacity as serves as Senior
 9   Official Performing the Duties of the
10   Commissioner of U.S. Customs and
     Border Protection; Tae Johnson in his
11   official capacity as Senior Official
     Performing the Duties of Director of U.S.
12   Immigration and Customs Enforcement;
13   United States Department of Defense;
     Lloyd Austin in his official capacity as
14   Secretary of Defense,
15            Defendants.
16
     I, Mark Napier, declare as follows:
17
            1.      I am competent to testify as to the matters contained herein and make this
18
     declaration based on my own personal and professional knowledge, law enforcement
19
     expertise, and the information available to me in my positions in public service.
20
            2.      I currently serve as Chief/Chief of Staff to the Sheriff of Cochise County,
21
     Arizona. I previously served as Sheriff of Pima County, Arizona, from 2017-21. I have
22
     been a law enforcement officer for over 30 years.
23
            3.      Cochise County is located on the U.S.-Mexico border, and includes 83
24
     miles of that border. This section of the border is frequently used for unlawful crossings
25
     by migrants.
26
27
28
     Case 2:21-cv-00617-DWL Document 17-3 Filed 07/14/21 Page 2 of 5




 1          4.     Cochise County Sheriff’s Office (“CCSO”) routinely works with the U.S.
 2   Border Patrol and other federal authorities on management of the border and on issues
 3   associated with unauthorized migration.
 4          5.     Migrants cross every day, often with camouflage clothing and supplies for
 5   the journey. We know that few people (if any) cross the border unless facilitated by
 6   cartels and human smuggling groups. This is a dangerous situation for migrants leading
 7   to criminal, financial and sexual victimization.
 8          6.     CCSO has recorded a twenty-year high surge in the number of individuals
 9   illegally crossing the Mexican border.        CCSO detects several thousand individuals
10   crossing the border in Cochise County region each month. These are only those that we
11   detect through our camera system. It is reasonable to assume this is but a fraction of
12   those actually crossing.
13          7.     In a March conference call with Department of Homeland Security
14   (“DHS”) officials, DHS explained that the Tucson sector of the U.S.-Mexico border,
15   which includes Cochise County, is experiencing the second highest number of crossings.
16   The Tucson sector was behind only the Rio Grande Valley Sector in Texas.
17          8.     The current surge in crossings represents a dramatic change from the
18   situation six months ago, when illegal crossings were much less frequent.
19          9.     CCSO has also observed a sharp increase in drug smuggling at the same
20   time. In practice, human and drug smuggling often go hand-in-hand and are frequently
21   conducted by the same transnational criminal organizations. Illegal drugs coming across
22   the border in Cochise County are distributed in communities across the nation leading to
23   addiction and overdose deaths.
24          10.    Human smuggling is also associated with many other crimes. Smugglers
25   often commit physical and sexual assaults upon the individuals being transported.
26   Further, they financially exploit migrants who are required to pay the cartels for passage
27   across the border. Individuals being trafficked who cannot immediately pay we believe
28   may be forced indentured servitude once inside the United States. Human smuggling


                                               2
     Case 2:21-cv-00617-DWL Document 17-3 Filed 07/14/21 Page 3 of 5




 1   presents dangers to law enforcement as they occasionally result in vehicular pursuits and
 2   physical confrontations. Based on past experiences, it is reasonable to expect that the
 3   recent increase in illegal crossings will result in increases in most or all of these
 4   associated crimes.
 5          11.    After President Biden took office, all construction on the physical
 6   infrastructure of the barrier quickly ceased. This has left the barriers and infrastructure
 7   on the border in serious disarray due to halted construction. There are cables out of the
 8   ground, trenches, unfinished bridges, and incomplete roadways.
 9          12.    The halting of construction of the border wall in Cochise County has
10   coincided with the historical surge in illegal crossings. It is reasonable and rational to
11   connect the two. The number of illegal crossings has increased in areas where gaps in the
12   border barriers exist.
13          13.    The current effectiveness of the border wall in many sections is actually
14   worse than the prior, pre-construction situation. Previously, natural barriers such as
15   mountains and the absence of roads made illegal crossings substantially more difficult.
16   But the construction of roadways along the intended barrier, along with leveling of
17   difficult terrain in preparation for building barriers, has actually made it easier in some
18   places to cross the border. This greater ease would not exist if the barriers themselves
19   were completed. For example, a road behind a wall that was constructed to facilitate
20   barrier construction could not be utilized to make human trafficking easier if the barrier
21   had been completed. But the combined effect of (1) constructing a road to serve as
22   access to barriers and (2) then not building the barriers themselves, can have the effect of
23   exacerbating the number of illegal crossings.
24          14.    When individuals unlawfully cross the border, they often leave trash along
25   the way.     The Arizona’s Department of Environmental Quality estimates that each
26   border-crosser leaves an average of six to eight pounds of trash behind in their journey.
27   That trash consists of items like “plastic containers, clothing, backpacks, foodstuffs,
28   vehicles, bicycles and paper. Human waste and medical products have also been found in


                                              3
     Case 2:21-cv-00617-DWL Document 17-3 Filed 07/14/21 Page 4 of 5




 1   border trash.” See About Arizona Border Trash, Arizona Department of Environmental
 2   Quality, available at https://www.azbordertrash.gov/about.html.
 3          15.    Officers from CCSO frequently observe this trash firsthand. This not only
 4   degrades public lands, but also private property. This level of adverse environmental
 5   impact would not be tolerated in other parts of the country and should not be here. While
 6   the southwest deserts are a harsh environment, they are also beautiful and worthy of
 7   protection. As a long-time resident and an environmentalist, it pains me to see so much
 8   of the beautiful Sonoran Desert suffering environmental destruction due to migrant
 9   traffic. Additionally, the migrant traffic creates new trails in the deserts/mountains and is
10   disruptive to native plants and wildlife. Finally, the need for enforcement activity and
11   traffic in environmentally sensitive areas is also disruptive and destructive.
12          16.    The termination of the Migrant Protection Protocols (“MPP”), which is
13   commonly known as the Remain in Mexico Program, appears to have contributed
14   substantially to unauthorized aliens being admitted into the United States.             In a
15   conference call with state and local law enforcement, DHS officials announced that the
16   MPP cancellation would result in allowing 25,000 migrants who previously were
17   excluded to cross into the United States.
18          17.    In practice, CSCO has observed that the MPP cancellation has in
19   appearance effectively enacted a “catch and release” policy for migrants.            This is
20   reasonably a contributing factor to this surge in migration.
21          18.    CSCO has also observed that DHS has scaled back its immigration
22   enforcement efforts in other areas as well. For example, in March Customs and Border
23   Protection (“CBP”) suddenly shutdown multiple highway checkpoints in Arizona,
24   including all checkpoints in Cochise County.           While we understand the need for
25   redeployment of limited resources, these were valuable tools in interdicting both human
26   and drug trafficking and making both more difficult.
27          19.     I believe we should take seriously the security of our southern border not
28   out of animus or ill will toward anyone. No such feelings reside in my heart. To deny


                                                 4
     Case 2:21-cv-00617-DWL Document 17-3 Filed 07/14/21 Page 5 of 5




 1   that a humanitarian and public safety crisis exists on our southern border is to be
 2   intellectually dishonest with malice. It pains me as a humanitarian to know of the
 3   victimization of undocumented persons, most of whom are coming to our country simply
 4   for a better life. And to be aware that this victimization is the result of failed policies in
 5   our country and tacit encouragement of what is a dangerous and unsafe activity is
 6   disheartening. As a law enforcement professional, we see the impacts of addiction and
 7   overdose deaths in our communities. Intellectually we know the majority of the drugs are
 8   coming across our southern border. The drug cartels leverage human trafficking to
 9   overwhelm our resources and make easier the introduction of the blight of illegal drugs
10   into our country. Our pristine and beautiful Sonoran Desert is as worthy of protection as
11   any environmentally sensitive area in our country. We need to secure our border not
12   because we hate anyone. Rather, because we are in fact humanitarians, we want to better
13   enjoy safe communities freer from dangerous drugs and because we believe in protecting
14   our environmentally sensitive southwest deserts.
15          I declare under penalty of perjury that the foregoing is true and correct to the best
16   of my knowledge, and that this declaration was issued on June 21st, 2021, in Bisbee,
17   Arizona.
18
19
20                                                 _________________________
                                                   Mark D. Napier
21                                                 Chief/Chief of Staff
                                                   Cochise County Sheriff’s Office
22
23
24
25
26
27
28


                                               5
